Citation Nr: 0030117	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-00 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, diagnosed as post-traumatic stress disorder (PTSD), 
bipolar disorder, and major depressive disorder, and a right 
ankle disorder.

2.  Entitlement to service connection for headaches; 
neurological and psychological signs and symptoms, including 
irritability, depression, memory loss, difficulty 
concentrating, nightmares, and insomnia; skin rashes, and 
chest pain, as being due to an undiagnosed illness.

3.  Entitlement to service connection for an active psychosis 
for purposes of establishing eligibility for VA medical care 
pursuant to 38 U.S.C.A. § 1702 (West 1991). 

4.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 10 percent disabling.






5.  Entitlement to an increased evaluation for status post 
left elbow fracture with flexion deformity (minor), currently 
evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for status post 
left ankle sprain.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to March 
1993.

The current appeal arose from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  


The RO granted a 10 percent evaluation for the service-
connected low back strain, continued the 10 percent and 
noncompensable evaluations for the service-connected status 
post left elbow fracture with flexion deformity and status 
post left ankle strain respectively; denied entitlement to 
service connection for a psychiatric disorder, claimed as 
post-traumatic stress disorder (PTSD) and a psychosis, and a 
right ankle disorder; denied entitlement to service 
connection for headaches; neurological and psychological 
signs and symptoms, including irritability, depression, 
memory loss, difficulty concentrating, nightmares, and 
insomnia; skin rashes, and chest pain, as being due to an 
undiagnosed illness; and denied entitlement to service 
connection for treatment purposes for an active psychosis 
under 38 U.S.C.A. § 1702.

In March 1998 the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In October 1998 the Hearing Officer affirmed the 
determinations previously entered.

In February 1999, the RO affirmed the denial of an increased 
evaluation for the service-connected low back strain.

The Board of Veterans' Appeals (Board) notes that the 
February 1999 supplemental statement of the case was returned 
to the RO as undeliverable.

In the veteran's VA Form 9, Appeal to the Board, he indicated 
he wished to have a hearing before a traveling section of the 
Board.  The record reflects the RO sent the veteran a letter 
in May 1999 informing him of a Travel Board hearing scheduled 
in July 1999.  A separate May 1999 letter to the veteran 
explained his option for a video conference hearing in lieu 
of the Travel Board hearing.  This letter was returned as 
undeliverable.

The record reflects the RO attempted to obtain the veteran's 
current address through various sources, to no avail.  The 
United Stated Postal Service indicated the veteran had moved 
and left no forwarding address.  

The Board finds that to send the case back to schedule the 
veteran for either a hearing with the Board or VA 
examinations would be futile, as the RO has taken thorough 
efforts to obtain the veteran's current address, which has 
been unsuccessful.  Therefore, the Board finds that the case 
is ready for disposition on the merits.


FINDINGS OF FACT

1.  A finding of chest pain has not been attributable to a 
known diagnosis and has been attributed to Persian Gulf 
syndrome..

2.  A psychiatric disorder, to include PTSD, major depressive 
disorder, and bipolar disorder, and a right ankle disorder 
have not been linked to the veteran's service, and bipolar 
disorder was not shown to a compensable degree within one 
year following service.

3.  The veteran did not engage in combat in service.

4.  Headaches have been attributed to a known diagnosis of 
migraine headaches.

5.  Neurological and psychological signs and symptoms, 
including irritability, depression, memory loss, difficulty 
concentrating, nightmares, and insomnia have been attributed 
to known diagnoses of major depression and bipolar disorder.

6.  Skin rashes have not been shown following service.

7.  An active psychosis was not shown to have been developed 
within two years following the veteran's discharge from 
service.

8.  Low back strain is manifested by no more than slight 
limitation of motion, or additional functional loss due to 
pain or other pathology.

9.  Status post left elbow fracture with flexion deformity is 
manifested by weakness in the left upper extremity and 
limitation of flexion, and no additional functional loss due 
to pain or other pathology.

10.  Status post left ankle strain is manifested by 
limitation of motion and chronic pain.


CONCLUSIONS OF LAW

1.  Chest pain due to an undiagnosed illness was incurred in 
service.  38 U.S.C.A. §§ 501(a), 1110, 1131, 1117 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303(d), 3.317 (2000).

2.  A psychiatric disorder, diagnosed as PTSD, major 
depressive disorder, and bipolar disorder, and a right ankle 
disorder were not incurred in service; nor may a psychosis be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2000).

3.  Headaches; neurological and psychological signs and 
symptoms, including irritability, depression, memory loss, 
difficulty concentrating, nightmares, and insomnia; and skin 
rashes as being due to an undiagnosed illness were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 501(a), 
1110, 1117, 1131; 38 C.F.R. §§ 3.303(d), 3.317.

4.  The criteria for entitlement to service connection for 
treatment purposes for an active psychosis have not been met.  
38 U.S.C.A. § 1702 (West 1991).

5.  The criteria for an evaluation in excess of 10 percent 
for low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (2000).

6.  The criteria for an evaluation in excess of 10 percent 
for status post left elbow fracture with flexion deformity 
have not been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5211 (2000).

7.  The criteria for a 10 percent evaluation for status post 
left ankle strain have been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from January 1980 to March 
1993.  He served in Southwest Asia from May 21, 1991, to 
August 25, 1991.  His record of service (DD-214) does not 
contain any decorations denoting combat.

A November 1980 treatment report shows an assessment of 
dermatitis, which the examiner stated was triggered by heat.

A June 1981 treatment report shows the veteran complained of 
a rash on his groin.  The examiner entered a finding of 
contact dermatitis versus tinea cruris.

A December 1981 treatment report shows an assessment of tinea 
cruris.  

March 1983 treatment reports show the veteran was seen for 
follow-up for left arm trauma.  He had fallen on his left 
elbow.  The assessment was a questionable fracture.  

An August 1987 report of medical examination shows clinical 
evaluations of the veteran's head, lower extremities, and 
skin were normal.  Psychiatric evaluation was normal.  


An October 1987 treatment report shows the veteran complained 
of lower back pain.  He stated he had injured his back 
earlier that month by falling off a ladder.  The assessment 
was lower back sprain.

A November 1987 treatment report shows the veteran sustained 
a head injury.  He stated he had bumped his head on a valve 
and lost consciousness for approximately five minutes.  The 
assessment was head injury.  

A February 1988 treatment record shows the veteran reported 
he had fallen off a ladder, struck his head and back, and 
twisted his left ankle.  The assessment was soft tissue 
trauma.

A May 1988 treatment record shows the veteran reported he had 
had jock itch for three days.  The assessment was minor jock 
itch.  

A January 1993 report of medical examination shows clinical 
evaluations of the head and skin were normal.  Clinical 
evaluation of the lower extremities was abnormal.  The 
examiner noted the left ankle was smaller than the right 
ankle.  Psychiatric evaluation was normal.  The veteran 
denied having frequent or severe headaches, depression or 
excessive worry, loss of memory or amnesia, nervous trouble 
of any sort, skin diseases, and pain or pressure in the chest 
when he completed the report of medical history portion of 
the examination.

In April 1993 the veteran filed his original claim for 
service connection, requesting compensation for an injury to 
the legs, an injury to the right arm, arthritis of both 
hands, and a back disorder.

A May 1993 VA outpatient treatment report shows the veteran 
was seen for increased cholesterol.  He denied any leg pains 
or chest pain.  The assessment was history of high 
cholesterol.

In January 1994 the RO granted entitlement to service 
connection for status post left elbow fracture with flexion 
deformity, status post left ankle strain, and low back strain 
and assigned 10 percent, noncompensable, and noncompensable 
evaluations respectively, effective March 3, 1993.  The RO 
denied entitlement to service connection for arthritis of the 
bilateral hand and a fracture or injury to the right knee.

A July 1996 VA outpatient treatment report shows the veteran 
requested treatment for loss of recent memory, difficulty 
concentrating, deterioration in relationships, and mood 
swings.  The VA clinician stated the veteran seemed quite 
anxious and fearful, but stated he had no psychotic symptoms.

An August 1996 military medical facility hospitalization 
record shows the veteran was seen with complaints of feeling 
depressed and ready to give up.  The examiner stated he was 
not psychotic, and entered a diagnosis of major depressive 
disorder without psychotic features.  

An undated VA outpatient treatment report shows the examiner 
noted the veteran had a history of major depression.  He 
complained of severe headaches on a daily basis.  He reported 
blurring of vision, photophobia, sharp pain, and noise 
sensitivity.  He described having severe insomnia.  The 
examiner entered an assessment of history of major depression 
with headaches and insomnia.  

A September 1996 VA outpatient treatment report shows the VA 
clinician entered a diagnosis of PTSD and Persian Gulf 
syndrome.

A separate September 1996 VA outpatient treatment report 
shows the veteran was seen with complaints of chronic, 
persistent headaches.  He reported a history of major 
depression and insomnia, due to nightmares related to his 
experience during the Persian Gulf crisis.  He stated he had 
been experiencing headaches since his active duty.  The 
examiner stated that the neurological examination was within 
normal limits.  The assessment was major depression; chronic 
headaches, etiology to be determined, and PTSD.

An October 1996 VA outpatient treatment report shows the 
veteran reported headaches for the last three years and 
nightmares since he left service.  The examiner stated the 
veteran had had a normal computerized tomographic (CT) scan, 
and probably had tension headaches.  The assessment was an 
angry, frightened depressive man with a dependent personality 
disorder.

A January 1997 VA outpatient treatment report shows the 
veteran reported increased depression, headaches, 
sleeplessness, and agitation over the past several weeks.  
The assessment was PTSD.

A January 1997 VA psychiatric evaluation report shows the 
examiner had an opportunity to review the claims file and 
noted that the veteran had been diagnosed with PTSD and major 
depression.  The veteran stated that while in the Persian 
Gulf he worked on ships.  He stated the most stressful part 
was "being sick."  He described not knowing what would 
happen.  He stated after he had been in the Persian Gulf, he 
went to Japan, Hawaii, and Alaska, and came back feeling like 
his body was breaking down.  He stated after getting out of 
service, he got up one morning and could not function.  He 
stated he began receiving psychiatric treatment in July 1996.  
He stated he noticed around that time that he was having 
angry outbursts.

The examiner entered diagnoses of bipolar disorder and 
personality disorder, not otherwise specified.  He stated the 
veteran did not describe a stressor event that could lead to 
a diagnosis of PTSD and that he did not have any of the usual 
presentation of symptoms associated with PTSD.  

A January 1997 VA examination report shows the veteran stated 
he was hit in the elbow in service.  He stated he did not 
have as much strength in the left arm as he had in the right 
arm.  He stated he had fractured his left ankle in 1990 and 
continued to experience pain.  He reported occasional 
swelling.  He reported he had chronic low back pain since 
service.  He denied radiation, but stated the pain was 
constant.

As to Persian Gulf syndrome, the veteran stated he would get 
rashes in his groin and on his back.  He stated he had 
recurring headaches, which he stated had been called migraine 
headaches.  He reported he had substernal chest pain and 
recurrent episodes of sharp substernal chest pain which 
increased with breathing.  

Physical examination revealed the left elbow would flex to 
125 degrees and extend to 25 degrees.  Supination and 
pronation were 90 degrees.  The examiner noted the veteran 
had decreased flexion, strength, and extension strength in 
his left elbow had decreased grip in the left hand.  He 
stated the strength of the left upper extremity could be 
graded between 3 and 4 on a scale of 5.  X-rays of the left 
elbow showed discontinuity of the olecranon with distal ulna 
with a three millimeter gap.  

Examination of the left ankle revealed a normal gait.  There 
veteran had 35 degrees of dorsiflexion and 35 degrees of 
plantar flexion.  The examiner noted he complained of pain 
over the lateral malleolus.  He had 20 degrees of inversion 
and zero degrees of eversion of the left ankle.  X-rays of 
the left ankle showed a bone island at the left talus.

Examination of the low back revealed no visible 
abnormalities.  Deep tendon reflexes were normal.  Flexion 
was to 70 degrees, extension was to 20 degrees, right and 
left lateral flexion was to 20 degrees, and right and left 
rotation was to 35 degrees.  X-rays of the lumbar spine were 
within normal limits.

The examiner entered diagnoses of left elbow fracture with 
chronic flexion deformity, fixed with weakness of his left 
arm and left hand; left ankle fracture with chronic pain; low 
back pain, probably musculoskeletal; and Persian Gulf 
syndrome with rashes on the groin, not present on 
examination, headaches, probably migraine; and substernal 
chest pain, which was chest wall pain.

January 1997 VA hospitalization summary reports show the 
veteran was admitted with diagnoses of PTSD, and discharged 
with diagnoses of bipolar disorder.

VA outpatient treatment reports, dated from February 1997 to 
May 1997 show diagnoses of PTSD and bipolar disorder.  When 
diagnoses of PTSD were entered, no stressors were reported.

In March 1998, the veteran presented oral testimony before a 
Hearing Officer at the RO.  The veteran stated he had 
problems with his right leg, such as having difficulty 
getting up and doing things quickly.  He stated his right leg 
would get stiff if he were sitting down for a long period of 
time.  He stated he would get skin rashes on his groin and 
noted he had had the same rashes while in the Persian Gulf.  
He stated he had been told he would get rashes in that area 
from sweating a lot.  He stated the rash would come and go.

The veteran testified he had chest pain, when he would feel 
like he were having a heart attack.  He stated he would have 
nightmares where he was "stuck in one frame" and could not 
come out of it.  He stated he could not sleep in the same 
room with another person because he would take it out on that 
person.  He stated he was scared to go to sleep, which 
contributed to his insomnia.  He stated he had headaches for 
which he was taking medication.

As to his left ankle, the veteran stated he could hardly move 
it.  He stated he had broken his right ankle as well.  He 
stated he could not straighten his left arm out all the way.  
He stated that with his back problem, he was unable to pick 
things up.  He stated he was unable to touch the floor while 
bending forward, but could probably touch his knee caps.

April 1998 VA outpatient treatment reports show diagnoses of 
bipolar disorder and PTSD by history.

Criteria

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  The Secretary of VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim.  


This includes providing an examination or obtaining a medical 
opinion when such examination or opinion is necessary to make 
a decision.  The Secretary is not required to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  


I.  Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a psychosis may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309(a) (2000).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 
1117; 38 C.F.R. § 3.317(a)(1) (2000).



"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

A chronic disability resulting from an undiagnosed illness 
shall be rated using evaluation criteria from part 4 of this 
chapter for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  Id. at (a)(4).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id. at (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

For the purposes of establishing eligibility for VA medical 
care, any veteran of World War II, the Korean conflict, the 
Vietnam era, or the Persian Gulf War who developed an active 
psychosis (1) within two years after discharge or release 
from the active military, naval, or air service, and (2) 
before July 26, 1949, in the case of a veteran of World War 
II, before February 1, 1957, in the case of a veteran of the 
Korean conflict, before May 8, 1977, in the case of a Vietnam 
era veteran, or before the end of the two-year period 
beginning on the last day of the Persian Gulf War, in the 
case of a veteran of the Persian Gulf War, shall be deemed to 
have incurred such disability in the active military, naval, 
or air service.  38 U.S.C.A. § 1702.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for service connection for PTSD 
requires (1) medical evidence of a current PTSD disability; 
(2) medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor; and (3) medical evidence 
of a link between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); see Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996).

Eligibility for service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2000) 
(emphasis added); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).


However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that 1154(b) does not obviate the requirement 
that the veteran submit evidence of a current disability and 
evidence of a nexus between the current disability and 
service); see also Clyburn v. West, 12 Vet. App. 296, 303 
(1999).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue if whether any 
particular set of circumstances constitute engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding.  64 Fed. Reg. 
32807 (1999).  As the Cohen determination was in effect when 
the RO reviewed this case, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  See 
Barnard v, Brown, 4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (2000).

II.  Increased Evaluation

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (2000).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

In regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  


With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation and marked limitation of motion warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2000).

Impairment of the (minor) ulna with malunion and bad 
alignment warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5211 (2000).  Impairment of the ulna 
without loss of bone substance or deformity and impairment of 
the ulna with nonunion in the lower half each warrant a 
20 percent evaluation.  Id.  Nonunion in the lower half with 
false movement with loss of bone substance and marked 
deformity warrant a 30 percent evaluation.  Id.  

An evaluation of 10 percent is warranted when limitation of 
motion of the lumbar spine is slight; 20 percent when 
limitation of motion is moderate, and 30 percent when 
limitation of motion is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2000).




Under Diagnostic Code 5295, lumbosacral strain is assigned a 
10 percent evaluation when it is manifested by characteristic 
pain on motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).  A 20 percent evaluation is warranted if there is 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in a standing position.  Id.  A 40 
percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 
1 Vet. App. 49.


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).


Analysis

As stated in the Introduction, the Board finds that VA has 
met its duty to assist.  The veteran was given VA 
examinations in January 1997.  Since the time of the issuance 
of the February 1999 supplemental statement of the case, the 
veteran's whereabouts are unknown.  

The Board finds that the RO took thorough steps in attempting 
to find out his most recent address.  The attempts, however, 
have been unsuccessful.  To remand the case for more recent 
examinations, without knowing the veteran's whereabouts would 
be futile and a waste of government resources.

Additionally, the veteran testified he had received treatment 
only at VA, and the RO has obtained the VA treatment records.  
Accordingly, the Board finds the case is ready for 
disposition.

I.  Service Connection

Chest pain

The veteran has reported chest pain, which has been 
documented in the VA medical records, and diagnosed in the 
January 1997 examination report.  The examiner noted that the 
chest pain was present during the examination and did not 
attribute it to a known clinical diagnosis.  Additionally, he 
determined the chest pain was due to Persian Gulf syndrome. 

In view of the above, the Board is of the opinion that the 
veteran has met the requirements to establish service 
connection for chest pain as being due to an undiagnosed 
illness.  The veteran has established he has chest pain and 
has brought forth a diagnosis of chest pain without it being 
attributed to a known diagnosis, and such pain has been 
determined to be associated with Persian Gulf syndrome.

When the evidence is read in the aggregate, the Board finds 
that the facts in this case require that all reasonable doubt 
as to whether chest pain is due to an undiagnosed illness was 
incurred in service must be resolved in the veteran's favor, 
which thereby provides a sufficient basis upon which to 
predicate a grant of entitlement to service connection.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(d)

A psychiatric disorder and a right ankle 
disorder

The veteran has been diagnosed with major depressive 
disorder, PTSD, and bipolar disorder.  After careful review 
of the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of 
entitlement to service connection for a psychiatric disorder, 
diagnosed as major depressive disorder, PTSD, and bipolar 
disorder, and a right ankle disorder.

As to the diagnosis of PTSD, although diagnoses of such have 
been entered in various VA outpatient treatment reports, in 
none of the treatment reports are stressors reported.  The 
veteran has reported symptomatology that has been associated 
with PTSD (insomnia, flashbacks, nightmares, etc.), but he 
has not reported a specific stressor.

The record reflects that in September 1996, the RO sent the 
veteran a letter asking him very specific questions about the 
stressors he believed had caused PTSD.  He did not submit a 
response to the letter.  Therefore, there are no stressors 
for VA to attempt to verify.  Additionally, the veteran has 
no decorations denoting combat, nor does he claim combat 
experience.

In January 1997 the VA psychiatrist noted that the veteran 
did not report any stressors to substantiate a diagnosis of 
PTSD.  Accordingly, the cursory diagnoses of PTSD in the VA 
outpatient treatment reports will not be accepted as valid 
diagnoses.  The Board accords the January 1997 VA psychiatric 
evaluation more probative value than the VA outpatient 
treatment reports, wherein none of the examiners reported 
stressors.  In January 1997 the VA examiner attempted to 
determine upon which stressors the veteran felt PTSD should 
be predicated.  There were no stressors reported; hence, the 
determination that a diagnosis of PTSD could not be entered, 
as the veteran had not described a stressor event.  
Accordingly, the Board finds that the veteran does not have 
PTSD.  

As to the diagnoses of major depressive disorder and bipolar 
disorder, no medical professional has attributed the 
diagnoses to the veteran's service.  The service medical 
records are silent for psychiatric complaints and/or a 
psychiatric diagnosis.  At the time of separation, 
psychiatric evaluation was normal, and the veteran denied 
having any psychiatric problems.

Additionally, the diagnosis of bipolar disorder was not 
entered until January 1997, which is almost three years 
following the veteran's discharge from service.  There is 
nothing in the claim file to establish that a bipolar 
disorder, a psychosis, was manifested to a compensable degree 
within one year following the veteran's discharge from 
service.  Without a medical professional attributing the 
diagnoses of major depressive disorder and/or bipolar 
disorder to service, there is no basis upon which to 
predicate a grant of entitlement to service connection.

Finally, as to the veteran's claim of entitlement to service 
connection for a right ankle disorder, there is no evidence 
that he even has a right ankle disorder.  The service medical 
records are silent as to any finding or diagnosis related to 
the right ankle.  At separation, a finding that the left 
ankle was smaller than the right ankle was entered.  There 
were no findings related to the right ankle.  None of the VA 
outpatient treatment reports, nor the VA examination report 
show the veteran has a current diagnosis of a right ankle 
disorder, upon which a grant of service connection might be 
predicated.
Although the veteran has claimed that he has a current 
psychiatric disorder and a current right ankle disorder, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 4 Vet. App. 492, 494 (1992).

Additionally, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether the veteran has PTSD and a right ankle disorder or 
whether the diagnoses of major depressive disorder and 
bipolar disorder are related to service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, no remand is necessary for a VA examination, and 
entitlement to service connection for a psychiatric disorder, 
diagnosed as PTSD, major depressive disorder, and bipolar 
disorder, and a right ankle disorder is not warranted, as 
there is no evidence in the record to establish service 
incurrence.  Specifically, the veteran has not brought forth 
competent evidence of a current diagnoses of PTSD or of a 
right ankle disorder.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim").

As to the diagnoses of major depressive disorder and bipolar 
disorder, there is no competent evidence attributing the 
diagnoses to the veteran's service, nor evidence that bipolar 
disorder was manifested to a compensable degree within one 
year following service.  See Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for psychiatric disorder, 
diagnosed as PTSD, major depressive disorder, and bipolar 
disorder, and a right ankle disorder.  See Gilbert, 1 Vet. 
App. at 53.

Undiagnosed illness-headaches, 
neurological and psychological signs and 
symptoms, and skin rashes

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding of entitlement to service connection for headaches, 
neurological and psychological signs and symptoms, and skin 
rashes as being due to an undiagnosed illness.  

The Board notes that the veteran served in Southwest Asia 
from May 1991 to 
August 1991.  

As to the claims of entitlement to service connection for 
headaches and neurological and psychological signs and 
symptoms, he has shown objective manifestations of such 
symptoms, and that such symptoms have become manifest to a 
compensable degree prior to December 31, 2001.  However, the 
veteran's claims fail because in order for service connection 
to be warranted, the claimant must bring forth a "chronic 
disability resulting from an undiagnosed illness," which 
cannot be attributed to any known clinical diagnosis.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Here, the diagnosis of headaches has been attributed to 
migraine headaches, and the neurological and psychological 
signs and symptoms have been attributed to psychiatric 
disorders, such as major depressive disorder and bipolar 
disorder.  



Migraine headaches, major depressive disorder, and bipolar 
disorder are all known clinical diagnoses.  Therefore, 
service connection for such disabilities cannot be granted on 
the basis of being due to an undiagnosed illness.  See id.

As to the claim of entitlement to service connection for skin 
rashes being due to an undiagnosed illness, the service 
medical records have shown that the veteran had dermatitis 
and tinea cruris in service, to include on his groin area.  
However, the diagnoses of dermatitis and tinea cruris were 
entered in 1981, thus prior to the time of the Persian Gulf 
War era.  Therefore, the skin rashes did not become manifest 
during active service in the Southwest Asia theater of 
operations.  See 38 U.S.C.A. §§ 501(a), 1117; 38 C.F.R. 
§ 3.317(a)(1).

Regardless, the veteran has not brought forth any post 
service diagnosis of a skin rash.  When examined in January 
1997, the examiner made a specific finding that there was no 
skin rash.  Without "objective indications of chronic 
disability," including both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification, there can be no disability upon 
which to grant service connection as being due to an 
undiagnosed illness.  See 38 C.F.R. § 3.317(a)(2).

Although the veteran has claimed that he has headaches, 
neurological and psychological signs and symptoms, and skin 
rashes as a result of an undiagnosed illness, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu, 4 Vet. 
App. at 494.

Additionally, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether the veteran has headaches, neurological and 
psychological signs and symptoms, and skin rashes as due to 
an undiagnosed illness.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Accordingly, no remand is necessary for a VA examination, and 
entitlement to service connection for headaches, neurological 
and psychological signs and symptoms, and skin rashes as 
being due to an undiagnosed illness is not warranted, as 
there is no evidence in the record to establish service 
incurrence.  Specifically, the veteran has not brought forth 
competent evidence of a post service skin rash.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see also Brammer, 
3 Vet. App. at 225.

As to the veteran's claims for service connection for 
headaches and neurological and psychological signs and 
symptoms, these have been attributed to known diagnoses of 
migraine headaches, major depressive disorder, and bipolar 
disorder.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves, 8 Vet. 
App. 522; Robinette, 8 Vet. App. at 77-78; McKnight, 131 F.3d 
1483; Epps, 126 F.3d 1464.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for headaches, neurological 
and psychological signs and symptoms, and skin rashes as 
being due to an undiagnosed illness.  See Gilbert, 1 Vet. 
App. at 53.

Service Connection for Treatment Purposes

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of entitlement to service connection for bipolar 
disorder for purposes of establishing eligibility for VA 
medical care pursuant to 38 U.S.C.A. § 1702.  The veteran was 
discharged from service in March 1993.  

The first diagnosis of bipolar disorder was in January 1997, 
which is almost four years following his discharge from 
service.  In July 1996 there was a finding of no psychotic 
symptoms.  That was beyond the two-year period following the 
veteran's discharge from service.

Therefore, there is no evidence in the claims file to 
establish that the veteran developed an active psychosis, 
here bipolar disorder, within two years of his separation 
from service.  Accordingly, eligibility for VA medical care 
is not established.  See 38 U.S.C.A. § 1702.

II.  Increased Evaluations

Low back strain

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for low back strain.  

At the time of the January 1997 examination report, the 
examiner stated the spine revealed no abnormalities.  Deep 
tendon reflexes were normal.  Range of motion of the lumbar 
spine revealed 70 degrees of flexion, 20 degrees of 
extension, 20 degrees of right and left lateral flexion, and 
35 degrees of right and left rotation.  X-rays taken at that 
time were normal.  At the March 1998 RO hearing the veteran 
testified he could bend forward and touch his knee caps.

The Board finds that such evidence establishes that the 
veteran's service-connected low back strain is appropriately 
evaluated at the 10 percent level under both Diagnostic Codes 
5292 and 5295.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted.  The Board finds that no more 
than a 10 percent evaluation is warranted for the service-
connected low back strain.  

At the time of the January 1997 examination the veteran's 
limitation of motion was no more than slight.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  A 20 percent evaluation under 
Diagnostic Code 5292 would not be warranted, as there are no 
objective findings that the range of motion of the lumbar 
spine is moderate.  See id.

Considering the veteran's disability under Diagnostic Code 
5295, there has been no evidence that he has muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in a standing position to warrant a 20 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  In 
January 1997 the examiner stated there were no abnormalities 
of the spine.

In making the determination that the veteran's low back 
strain is no more than 10 percent disabling, the Board has 
specifically considered the guidance of DeLuca.  The veteran 
has alleged that he has pain with range of motion, which is 
evidenced by his slight limitation of motion of the lumbar 
spine.  He has not alleged weakness, incoordination, or 
excess fatigability, and the examiner did not report such on 
the January 1997 examination report.

Therefore, the Board finds that without the veteran reporting 
such symptoms and the examiner entering findings related to 
such, the service-connected low back strain does not 
approximate the criteria for an evaluation in excess of 10 
percent based on functional loss due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45.  Accordingly, the low back strain is no more 
than 10 percent disabling.

The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warrants a higher evaluation 
for his lumbar spine, he was correct, and the RO granted a 
10 percent evaluation, effective July 7, 1996.  However, to 
the extent that he has stated he warrants a higher 
evaluation, the medical evidence does not support his 
contentions for a higher evaluation for the reasons stated 
above.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for low back strain.  
Gilbert, 1 Vet. App. at 53.

Status post left elbow fracture with flexion deformity

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for status post left 
elbow fracture with flexion deformity.

In January 1997 the VA examiner stated the elbow flexed to 
125 degrees and extended to 25 degrees.  Supination and 
pronation were 90 degrees.  The examiner noted the veteran 
had decreased flexion and strength in the left elbow and 
decreased grip in the left hand.  He stated the strength in 
the left hand was between 3 and 4 out of 5.  X-rays of the 
left elbow showed discontinuity of the olecranon with the 
distal ulna with a three millimeter gap.  The Board finds 
that such clinical findings are indicative of no more than a 
10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5211.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted for the service-connected status 
post left elbow fracture with flexion deformity.  The Board 
finds that the current 10 percent evaluation is appropriate.  
In order to warrant a 20 percent evaluation, the veteran 
would need to have an impairment of the ulna without loss of 
bone substance or deformity or with nonunion of the lower 
half.  See id.  There are no medical findings to support a 
20 percent evaluation for the service-connected status post 
left elbow fracture with flexion deformity.  See id.

In making the determination that the veteran's status post 
left elbow fracture with flexion deformity is no more than 
10 percent disabling, the Board has specifically considered 
the guidance of DeLuca.  

The veteran has alleged that he has weakness in his left arm, 
which has been substantiated by the medical findings in the 
January 1997 examination report.  However, even considering 
pain, weakness, incoordination and excess fatigability, the 
condition does not approximate the criteria for an evaluation 
in excess of 10 percent based on functional loss.  See 
38 C.F.R. §§ 4.40, 4.45.  The Board finds that the 10 percent 
evaluation contemplates the weakness in the minor arm.  
Accordingly, the veteran's status post left elbow fracture 
with flexion deformity is no more than 10 percent disabling.

The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warrants a higher evaluation 
for his status post left elbow fracture with flexion 
deformity, the medical evidence does not support the 
veteran's contentions for a higher evaluation for the reasons 
stated above.  Hatlestad, 1 Vet. App. 164.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for low back strain.  
Gilbert, 1 Vet. App. at 53.

Status post left ankle strain

After having carefully reviewed the evidence of record, the 
Board finds the evidence supports a 10 percent evaluation for 
the service-connected status post left ankle strain.  At the 
time of the January 1997 examination the veteran reported he 
had constant pain in his left ankle.  The examiner stated the 
left ankle had 35 degrees of dorsiflexion and plantar 
flexion, 20 degrees of inversion, and zero degrees of 
eversion.  The x-ray showed a bone island at the left talus.  
When entering the diagnosis related to the left ankle, the 
examiner stated the veteran had chronic pain.

As stated above, under 38 C.F.R. § 4.59, the intent of the 
Rating Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  

It further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.  Here, the veteran had limited 
motion of his ankle, which is also painful.  Therefore, the 
Board finds that a 10 percent evaluation for the status post 
left ankle strain is warranted.

The Board must now consider whether an evaluation in excess 
of 10 percent for the status post left ankle strain is 
warranted.  The Board finds that the veteran's left ankle 
warrants no more than a 10 percent evaluation.  A 20 percent 
evaluation under Diagnostic Code 5271 contemplates severe 
limitation of motion of the ankle joint.  There has been no 
evidence of severe limitation of motion of the left ankle to 
warrant a 20 percent evaluation.  Full dorsiflexion of the 
ankle is 20 degrees, and full plantar flexion is 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2000).  The veteran had 
35 degrees of both plantar flexion and dorsiflexion.  
Therefore, an evaluation in excess of 10 percent for status 
post left ankle strain is not warranted.  

In making the determination that the veteran's status post 
left ankle strain is no more than 10 percent disabling, the 
Board has specifically considered the guidance of DeLuca, 8 
Vet. App. 202.  As stated above, the Board has granted a 
10 percent evaluation based upon the veteran's limited motion 
in the ankle and his chronic pain.  However, even considering 
pain, weakness, incoordination and excess fatigability, the 
veteran's disability of the left ankle does not approximate 
the criteria for an evaluation in excess of 10 percent based 
on functional loss.  See 38 C.F.R. §§ 4.40, 4.45.

The veteran is competent to report his symptoms.  To the 
extent that he stated that his status post left ankle was 
worse than the noncompensable evaluation, he was correct, and 
a 10 percent evaluation has been granted for moderate limited 
motion with pain.  To the extent he has implied that a higher 
evaluation is warranted, the Board finds the medical findings 
do not support his assertions for the reasons stated above.  
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent status post left ankle 
strain.  Gilbert, 1 Vet. App. at 53.

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for extraschedular evaluation, but did 
not grant an increased evaluation on this basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).


For example, it has not been shown that the service-connected 
low back strain, status post left elbow fracture with flexion 
deformity, or status post left ankle strain have resulted in 
frequent hospitalizations or caused marked interference in 
employment.  The Board finds that the current schedular 
criteria adequately compensate the veteran for the current 
nature and extent of severity of his service-connected 
disabilities.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to service connection for chest pain as being due 
to undiagnosed illness is granted.

Entitlement to service connection for a psychiatric disorder, 
diagnosed as PTSD, bipolar disorder, and major depressive 
disorder, and a right ankle disorder is denied.

Entitlement to service connection for headaches; neurological 
and psychological signs and symptoms, including irritability, 
depression, memory loss, difficulty concentrating, 
nightmares, and insomnia; and skin rashes, as being due to an 
undiagnosed illness, is denied.

Entitlement to an evaluation in excess of 10 percent for low 
back strain is denied.

Entitlement to an evaluation in excess of 10 percent for 
status post left elbow fracture with flexion deformity is 
denied.

Entitlement to an increased (compensable) evaluation of 
10 percent for status post left ankle strain is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

